 68DECISIONS OF NATIONAL LABOR RELATIONS BOARDWells Fargo Alarm Services,a Division of BakerIndustries,Inc.andUnited Electrical,Radio &Machine Workers of America(UE). Case 4-CA-7175May 29, 1975DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, ANDPENELLOUpon a charge filed on December 20, 1974, byUnited Electrical,Radio & Machine Workers, ofAmerica (UE), herein called the Union, and dulyserved on Wells Fargo Alarm Services, a Division ofBaker Industries, Inc., herein called the Respondent,the Regional Director of the National Labor Rela-tionsBoard for Region 4, issued a complaint andnotice of hearing on January 10, 1975, againstRespondent, alleging that Respondent had engagedinand was engaging in unfair' labor practicesaffecting commerce within the meaning of Section8(a)(5)and (I) and Section 2(6) and (7) of theNational Labor Relations Act, as amended. Copiesof the -charge, complaint, and notice of hearingbefore an Administrative Law Judge were dulyserved on the parties to this proceeding.With respect to the unfair labor practices, thecomplaintallegesin substance that on September 30,1974, following a Board election in Case 4-RC-11066 the Union was duly certified as the exclusivecollective-bargaining representative of Respondent'semployees in the unit found appropriate;' and that,commencingon or about November 13, 1974, and atall timesthereafter,Respondent has refused, andcontinuesto date to refuse, to bargain collectivelywith the Union as the exclusive bargaining represent-ative,although the Union has requested and isrequesting it to do so. Subsequently, Respondentfiled its answer to the complaint admitting in part,and denying in part, the allegations in the complaint.The Respondent admits all of the factual allegationsof the complaint, except those paragraphs whichrelate to the appropriateness of the unit and theresultingcertification in the underlying representa-tion proceeding, Case 4-RC-11066.iOfficialnotice is taken of the record in the representation proceeding,Case4-RC-11066,as the term"record" is definedin Secs.102.68 and102.69(g) of theBoard's Rules and Regulations,Series 8, as amended. SeeLTV Electrosystems,Inc,166 NLRB938 (1967),enfd. 388 F.2d 683 (C A. 4,1968),Golden Age BeverageCo.,167 NLRB 151 (1967), enfd. 415 F.2d 26(C.A 5, 1969);Intertype Co. v. Penello,269 F.Supp. 573 (D.C. Va.1957),Follett Corp,164 NLRB378 (1967), enfd. 397 F 2d 91 (C.A 7,1966; Sec.9(d) of the NLRA.2 By its memorandum,the Respondent contends that due process wouldbe violated by utilization of the summary judgment procedure. We rejectRespondent's contention.We are cited to no case in which a court hasrefused enforcement of a Board order on the ground that the Board may not218 NLRB No. 25On February 21, 1975, counsel for the GeneralCounsel filed directly -with the Board a Motion forSummary Judgment and memorandum in supportthereof, with exhibits attached, submitting, in effect,that the Respondent's answer to the complaint raisesno issueswhich were not previously considered anddecided, and requesting . the Board to grant theMotion for Summary Judgment. On March 4, 1975,Respondent filed an answer to the General Counsel'smotion. Subsequently, on March 14, 1975, the Boardissued an order transferring the proceeding to theBoard and a Notice To Show Cause why the GeneralCounsel's Motion for Summary Judgment should notbe granted. Respondent thereafter filed a memoran-dum in opposition to the General Counsel's Motionfor Summary Judgment.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentAs reflected above, the Respondent's answer to thecomplaint admits all of the factual allegationstherein, including its refusal to recognize and bargainwith the Union which had been the certifiedbargaining representative of the employees describedin the complaint.In its answerto the complaint, aswell as in its answer to the General Counsel's MotionforSummary Judgment and memorandum2 inopposition thereto, theRespondent attacks' the,appropriateness and scope of the unit as found bytheActing Regional Directorin hisDecision andDirection of Election in which he concluded thatservicemen and central office operators were notguards and included such employees in the appropri-ate unit. The Respondent did not file a request forreview.3Respondent now asserts that such employ-ees are guards and cannot be represented by theUnion because it admits to its membership employ-ees other than guards. By thisassertion,and morespecifically by itsdenials, in whole or in part, of theallegationsof the complaint and the argumentspropounded in the Respondent's answer to theuse summary judgment procedure.On the contrary,whenever the issue hasbeen raised,the courtshave uniformlyupheld the Board's authority toutilize such procedure where there were no issues requiring an evidentiaryhearing. SeeLymanPrinting andFinishingCompany, a Division of M.Lowenstein& Sons,183 NLRB1048 (1970),and cases cited therem.3 Sec. 102.67 ofthe Board's Rules and Regulationsprovides,inter ales,that "The decision of the regional director shall be final"in the absence of atimely requestfor reviewto the Board. Nevertheless, in ruling on thismotion,the Board has, as mdicated above, reviewed the record and, on thebasis of such review,we find no groundfor disturbingthe ActingRegionalDirector's findings and conclusions. WELLS FARGO ALARMSERVICESGeneral Counsel's Motion for Summary Judgmentand memorandum in opposition thereto, the Respon-dent is attempting to relitigate the same issues whichitraised in the representation proceeding, Case 4-RC-11066.It is well settled that in the absence of newlydiscovered or previously unavailable evidence orspecial circumstances a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.4All issues raised by the Respondent in thisproceeding were or could have been litigated in theprior representation proceeding, and the Respondentdoes not offer to adduce at a hearing any newlydiscovered or previously unavailable evidence, nordoes it allege that any special circumstances existherein which would, require the Board to reexaminethe decision made in the representation proceeding.We therefore fmd that the Respondent has not raisedany issue which is properly litigable in this unfairlabor practice proceeding.We shall, accordingly,grant the Motion for Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent is, and has been at all times materialherein, a corporation duly organized under, andexistingby virtue of, the laws of the State ofDelaware, and is engaged in the business of provid-ing protective services at its Philadelphia, Pennsyl-vania, facility.During the past year, Respondent'sgross receipts from its services performed for custom-ers exceeded $500,000. During the same period,Respondent performed services having a value inexcess of $50,000 directly for customers locatedoutside the Commonwealth of Pennsylvania.We fmd, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatitwill effectuate the policies of the Act to assertjurisdiction herein.II.THE LABOR ORGANIZATION INVOLVEDUnited Electrical, Radio & Machine Workers ofAmerica (UE) is a labor organization within themeaning of Section 2(5) of the Act.4 SeePittsburgh Plate GlassCo. v. N.L RB,313 U.S. 146, 162 (1941);III.THE UNFAIR LABOR PRACTICESA.TheRepresentation Proceeding1.The unit69The following employees of the Respondentconstitute a unit appropriate for collective-bargain-ing purposes within the meaning of Section 9(b) ofthe Act:Allproduction andmaintenance employees,including servicemen, installers and central officeoperators ofWellsFargoAlarm Services, aDivision of Baker Industries, Inc., Philadelphia,Pennsylvania;but excluding salesmen, officeclerical employees and supervisors as defined inthe Act.2.The certificationOn September 20, 1974, a majority of the employ-ees of Respondent in said unit, in a secret ballotelection conducted under the supervision of theActing Regional Director for Region 4, designatedthe Union as their representative for the purpose ofcollectivebargainingwith the Respondent. TheUnion was certified as the collective-bargainingrepresentative of the employees in said unit onSeptember 30, 1974, and the Union continues to besuch exclusive representative within the meaning ofSection 9(a) of the Act.B.The Request To Bargain and Respondent'sRefusalCommencing on or about October 16, 1974, and atall times thereafter, the Union has requested theRespondent to bargain collectively with it as theexclusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about November 13, 1974, andcontinuing at all times thereafter to date, theRespondent has refused, and continues to refuse, torecognizeand bargain with the Union as theexclusive representative for collective bargaining ofall employees in said unit.Accordingly,we find that the Respondent has,since November 13, 1974, and at all times thereafter,refused to bargain collectively with the Union as theexclusive representative of the employees in theappropriate unit, and that, by such refusal,' Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.Rules andRegulationsof theBoard, Secs102.67(1) and 102.69(c). 70DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of the Respondent set forth in sectionIII,above, occurring in connection with its opera-tions described in section I, above, have a close,intimate,and substantial relationship to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening andobstructing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Union asthe exclusive representative of all employees in theappropriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in theappropriate unit. SeeMar Jac Poultry Company, Inc.,136 NLRB 785 (1962);Commerce Company d/b/aLamar Hotel,140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (C.A. 5, 1964), cert. denied 379 U.S. 817(1964);Burnett Construction Company,149NLRB1419, 1421 (1964), enfd. 350 F.2d 57 (C.A. 10, 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1.Wells Fargo Alarm Services, a Division ofBaker Industries,Inc., is an employer engaged incommercewithin themeaningof Section 2(6) and (7)of the Act.2.United Electrical, Radio & Machine Workersof America {UE) is a labor organization within themeaning ofSection 2(5) of the Act.3.All production and maintenance employees,including servicemen,installers and central officeoperators of Wells Fargo Alarm Services, a Divisionof Baker Industries, Inc., Philadelphia, Pennsylvania;but excludingsalesmen,office clerical employees andsupervisors as defined in the Act, constitute a unitappropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4.Since September 30, 1974, the above-namedlabor organization has been and now is the certifiedand exclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5.By refusing on or about November 13, 1974,and at all times thereafter, to bargain collectivelywith the above-named labororganization as theexclusive bargaining representative of all the employ-ees of Respondent in the appropriate unit, Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) of theAct.6.By the aforesaid refusal to bargain, Respon-dent has interfered with, restrained, and coerced, andis interfering with, restraining, and coercing, employ-ees in the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders that Respondent,Wells Fargo Alarm Services, a Division of BakerIndustries, Inc., Philadelphia, Pennsylvania, its offi-cers, agents,successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningratesof pay, wages, hours, and other terms andconditions of employment with United Electrical,Radio & Machine Workers of America (UE) as theexclusive bargaining representative of its employeesin the following appropriate unit:Allproductionandmaintenanceemployees,includingservicemen,installersand central officeoperatorsofWellsFargoAlarmService,aDivision of Baker Industries, Inc., Philadelphia,Pennsylvania;but excludingsalesmen,officeclerical employees and supervisors as defined inthe Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under- WELLS FARGO ALARM SERVICES71standing is reached, embody such understanding in asigned agreement.(b) Post at its Philadelphia, Pennsylvania, facilitycopies of the attached notice marked "Appendix." 5Copies of said notice, on forms provided by theRegionalDirector for Region 4, after being dulysignedby Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered,defaced, or covered by any other material.(c)Notify the Regional Director for Region 4, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.5 In the event that this Order is enforcedby a Judgment of a UnitedStates Court of Appeals,the words in the notice reading "Postedby Orderof the NationalLaborRelations Board"shall read"Posted Pursuant to aJudgment of the United States Courtof Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with UnitedElectrical,Radio & Machine Workers of America(UE) as the exclusive representative of theemployees in the bargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tiveof all employees in the bargaining unitdescribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding is reached,embody such understanding in a signed agree-ment. The bargaining unit is:All production and maintenance employees,including servicemen,installersand centralofficeoperatorsofWellsFargoAlarmServices, a Division of Baker Industries, Inc.,Philadelphia,Pennsylvania; but excludingsalesmen,officeclericalemployees andsupervisors as defined in the Act.WELLS FARGO ALARMSERVICES, A DIVISION OFBAKERINDUSTRIES, INC.